Name: Commission Regulation (EC) NoÃ 147/2009 of 20Ã February 2009 on defining the destination zones for exports refunds, export levies and certain export licences for cereals and rice (Codified version)
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy
 Date Published: nan

 21.2.2009 EN Official Journal of the European Union L 50/5 COMMISSION REGULATION (EC) No 147/2009 of 20 February 2009 on defining the destination zones for exports refunds, export levies and certain export licences for cereals and rice (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular its Article 170, in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EEC) No 2145/92 of 29 July 1992 redefining the destination zones for exports refunds, export levies and certain export licences for cereals and rice (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) The destination zones to be used for the purpose of setting export refunds and levies on cereals and rice should be determined. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The destination zones to be used for the purpose of setting differentiated export refunds and levies are delimited in Annex I to this Regulation for the products referred to in points (a), (b) and (c) of Part I and in points (a) and (b) of Part II of Annex I to Regulation (EC) No 1234/2007. Article 2 Regulation (EEC) No 2145/92 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 2009. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 214, 30.7.1992, p. 20. (3) See Annex II. ANNEX I Zone I (a) Morocco Algeria Tunisia (b) Egypt Israel Lebanon Syria Turkey Western Sahara (c) Libya Zone II (a) Norway Faeroe Islands Iceland (b) Russia (North) Belarus Zone III (a) Bosnia and Herzegovina Croatia Territory of the former Yugoslavia excluding Slovenia, Croatia and Bosnia-Herzegovina (b) Albania (c) Russia (South) Armenia Georgia Azerbaijan Republic of Moldova Ukraine Kazakhstan Kyrgyzstan Uzbekistan Tajikistan Turkmenistan Zone IV (a) Mexico Countries and territories of Central America (except ACP countries) (b) Greater and Lesser Antilles and Bermuda (except ACP countries, Puerto Rico and OCTs) (c) Countries and territories of South America (Atlantic Coast, other than OCTs) (d) Countries and territories of South America (Pacific Coast) Zone V Republic of South Africa Zone VI Countries and territories of the Arabian Peninsula Jordan Iraq Iran Zone VII (a) Afghanistan Pakistan India (including Sikkim) Nepal Sri Lanka Bangladesh Myanmar Bhutan Islands of the Indian Ocean (except ACP countries and OCTs) (b) Thailand Cambodia Laos Japan Indonesia Malaysia Philippines (c) Other countries and territories of Asia and Oceania (except OCTs) Australia New Zealand Zone VIII (a) (ACP countries) Angola Antigua and Barbuda Bahamas Barbados Belize Benin Botswana Burkina Faso Burundi Cameroon Cape Verde Central African Republic Comoros (not including Mayotte) Congo CÃ ´te dIvoire Djibouti Dominica Ethiopia Fiji Gabon Gambia Ghana Grenada Guinea Guinea-Bissau Equatorial Guinea Guyana Haiti Jamaica Kenya Kiribati Lesotho Liberia Madagascar Malawi Mali Mauritius Mauritania Mozambique Namibia Niger Nigeria Uganda Papua New Guinea Dominican Republic Rwanda Saint Kitts and Nevis Saint Vincent and the Grenadines Saint Lucia Salomon Islands Samoa SÃ £o TomÃ © and PrÃ ­ncipe Senegal Seychelles Sierra Leone Somalia Sudan Suriname Swaziland Tanzania Chad Togo Tonga Trinidad and Tobago Tuvalu Vanuatu Democratic Republic of the Congo Zambia Zimbabwe (b) (OCTs) French Polynesia New Caledonia and dependencies Wallis and Futuna French Southern Territories Saint Pierre and Miquelon Mayotte Netherlands Antilles Aruba Greenland Anguilla Cayman Islands Falkland Islands South Georgia and the South Sandwich Islands Turks and Caicos Islands British Virgin Islands Montserrat Pitcairn Islands St Helena and dependencies British Antarctic Territory British Indian Ocean Territory ANNEX II Repealed Regulation with list of its successive amendments Commission Regulation (EEC) No 2145/92 (OJ L 214, 30.7.1992, p. 20). Commission Regulation (EC) No 3304/94 (OJ L 341, 30.12.1994, p. 48). Only Article 1(2) Commission Regulation (EC) No 1950/2005 (OJ L 312, 29.11.2005, p. 18). Only Article 3 Commission Regulation (EC) No 1996/2006 (OJ L 398, 30.12.2006, p. 1). Only Article 2 ANNEX III Correlation table Regulation (EEC) No 2145/92 This Regulation Article 1, first paragraph Article 1 Article 1, second paragraph   Article 2 Article 2, first paragraph Article 3 Article 2, second paragraph  Annex Annex I  Annex II  Annex III